                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

DEISY JAIMES, ENRIQUE JAIMES,                         )
and GLORIA JAIMES,                                    )
                                                      )
               Plaintiffs,                            )       17 C 8291
                                                      )
       vs.                                            )       Honorable Judge
                                                      )       Jorge L. Alonso
COOK COUNTY, et al.                                   )
                                                      )
               Defendants.                            )

                    REPLY IN SUPPORT OF DEFENDANTS’ MOTION
                       TO DISMISS PLAINTIFF’S COMPLAINT

       NOW COME Defendants, Sheriff Thomas J. Dart, in his individual capacity, Cara Smith,

Nneka Jones, George Turner, Superintendent Jeff K. Johnsen, Sergeant Phillips, Sergeant

Monroe, and Juanita Peterson, (collectively “Defendants”) by their attorney, KIMBERLY M.

FOXX, State’s Attorney of Cook County, through her assistant, Michael P. Gorman, in support

of their Motion to Dismiss Plaintiff’s Complaint, reply as follows:

       Plaintiffs’ response incorrectly argues that Defendants’ Motion to Dismiss seems to make

two separate arguments for dismissal in relation to Plaintiffs’ federal claims for excessive force,

unreasonable seizure, and failure to intervene. Plaintiffs’ misconstrue Defendants argument in

this unnecessary bifurcation. Defendants’ argument for dismissal of Plaintiff’s federal claims at

issue here, Counts (I)-(III), is that Plaintiffs’ improper use of group pleading leads to the lack of

sufficient allegations of personal conduct and thus pleaded themselves out of court. A civil rights

complaint must outline a violation of the constitution or a federal statute and connect the

violation to the named defendants. Caldwell v. City of Elwood, 959 F.2d 670, 672 (7th Cir.

1992). Defendants make no argument that Federal law does not require fact-pleading under
Iqbal. Rather, Defendants argue that each defendant is entitled to know what he or she did that is

asserted to be wrongful. A complaint based on a theory of collective responsibility must be

dismissed”); see also Atkins v. Hasan, No. 15-cv-203, 2015 WL 3862724, at *2–3 (N.D. Ill. June

22, 2015). Plaintiffs’ repetition of the personally-named Defendants all together in repetition is no

clearer than simply “Defendants.” Defendants will concede that Plaintiffs did allege that Sheriff

Dart and Executive Directors Smith and Jones and Cook County DOC 1st Assistant Executive

Director Turner as policymakers for the jail. (Dkt. No. 48-2, ¶ 89-100.) This would separate their

conduct from the others with respect to the Monell claims. The Monell claims, however, are not at

issue here, as agreed previously.

       Plaintiffs argue that their complaint does not allege respondeat superior liability, but their

basis for liability is entirely predicated on a failure to prevent Officer Aguirre from committing an

act of violence outside her work in a private matter. Section 1983 creates a cause of action based

on personal liability and predicated upon fault; thus, “to be liable under § 1983, an individual

defendant must have caused or participated in a constitutional deprivation.” Pepper v. Village of

Oak Park, 430 F.3d 809, 810 (7th Cir. 2005) (citations omitted). Simply, supervisory official

cannot be held liable for the conduct of his subordinates based on a theory of respondeat

superior, and a complaint’s allegations must indicate that the supervisory official was somehow

personally involved in the constitutional deprivation. See Perkins v. Lawson, 312 F.3d 872, 875

(7th Cir. 2002).    The alleged constitutional deprivation is by the Jaimes family based on

Aguirre’s attack. Clearly, none of the defendants have been alleged to be personally involved

with this event, nor even deliberately indifferent to it, let alone aware that it would occur. Put

simply, Plaintiffs do not allege that any Defendant had actual knowledge, as required under

Section 1983, that this event was to occur. Thus, liability cannot follow.
        Plaintiffs’ response mistakenly argues that the Illinois Savings Statute allows Plaintiffs to

add new parties to their complaint because they are sought to be held liable for identical conduct

as laid out in their original complaint. The Illinois Savings Clause does not allow new claims

against new Defendants who were not parties at all in the first action. Brengettcy v. Horton, U.S.

Dist Lexis 45828 at *20 (N.D. Ill. Jun. 1, 2006)(St. Eve, J). Plaintiff’s reliance on Muhammad v.

Oliver for their purported proposition is misplaced. The Seventh Circuit has continued to apply

the reasoning in Evans to hold that res judicata, and by extension § 13-217 (735 ILCS 5/13-217),

will operate to bar a claim against a new defendant as long as the new defendant is sought to be

held liable for the same conduct as the defendant who was named in the prior complaints.

Dvorak v. Granite Creek GP Flexcap I, LLC, U.S. Dist. LEXIS 25211 at *15 (N.D. Ill. Feb. 23,

2017 (Durkin, J.) applying Muhammad v. Oliver, 547 F.3d 874, 877 (7th Cir. 2008) ("It is true

that Evans was distinguished in Hendricks . . . . But in the present case all three defendants are

sought to be held liable for the identical conduct . . . ."). Thus, Plaintiff’s attempt to add the new

parties to this case is without merit.

        Plaintiffs finally argue that Defendant’s argument regarding scope of employment is

inapt as their state law claims are not directed at Aguirre. Defendants are well-aware that

Plaintiffs’ claims are not directed at Aguirre. That is the issue. Plaintiff’s state law claims: (VIII)

Willful and Wanton Conduct in Authorizing Services Weapons for Corrections Officers; (IX)

Willful and Wanton Conduct in Hiring; (X) Willful and Wanton Conduct in Failing to Terminate

each extend to Officer Aguirre’s duties as a Sheriff’s Deputy. None of the claims they have

brought are based on her employment with the Cook County Sheriff’s Office. These claims are

based on an attempted-murder suicide that she pursued for personal reasons while off-duty. (See

Generally Plaintiff’s Second Amended Complaint Dkt No. 32-1).
                                        CONCLUSION

WHEREFORE, Defendants Sheriff Dart, in his individual capacity, Cara Smith, Nneka Jones,

George Turner, Superintendent Jeff K. Johnsen, Sergeant Phillips, Sergeant Monroe, and Juanita

Peterson respectfully request that this Court grant their motion to dismiss counts I, II, and III,

and all state law claims against them with prejudice because they are time-barred and Officer

Aguirre’s actions were far outside the scope of her employment, and any other relief that this

Court deems just.

                                             Respectfully submitted,

                                             KIMBERLY M. FOXX
                                             State’s Attorney of Cook County

                                             By:    _/s/ Michael P. Gorman
                                                    James Chandler
                                                    Anthony Zecchin
                                                    Assistant State’s Attorneys
                                                    Cook County State’s Attorney’s Office
                                                    500 Richard J. Daley Center
                                                    Chicago, Illinois 60602
                                                    (312) 603-4366
